Citation Nr: 1454504	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability (to include as secondary to service-connected left ankle and left knee disabilities).

2.  Entitlement to service connection for low back disability to include degenerative disc disease (to include as secondary to service-connected left ankle and left knee disabilities).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2006, the Veteran testified at a hearing before a member of the Board at the RO.  However, due to recording difficulty, a hearing transcript could not be made.  The Veteran was afforded the opportunity for another hearing before a member of the Board.  In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the Veteran's electronic claims file.

The Board observes that, while this claim was in remand status, the Veteran initiated a claim for service connection for an acquired psychiatric disorder to include PTSD (previously captioned as a mental health condition).  The record shows that VA received his claim in January 2013, issued notice of the evidence or information necessary to substantiate the claim in February 2013, and denied the claim in April 2013; VA received a notice of disagreement with the decision in May 2013 and VA issued a Statement of the Case to the Veteran in February 2014; VA received from the Veteran a VA Form 9, perfecting an appeal to the Board, in March 2014.  Therefore, the issue has been added to the title page of this decision.
This appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.  It is noted that the Veteran's February 2013 hearing transcript is associated with the VA Virtual claims file, which is also part of VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back and Hips Claims

In August 2013, the Board remanded the claims for service connection for low back and bilateral hips disability for a VA medical opinion to include an opinion on whether the claimed disorders were caused or aggravated by service-connected disability.  The matter of aggravation was not addressed in the post-remand VA examination report.  Thus, the VA medical opinion dated in September 2013 is inadequate and must be returned to the examiner for an addendum that addresses the question of whether any currently shown disability of the low back and hips is aggravated (permanently worsened) by service-connected disability of the knee or ankle.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

An Acquired Psychiatric Condition

The Veteran requested a hearing before a member of the Board on his March 2014 VA Form 9.  Although he testified in February 2013 before the undersigned VLJ, no testimony was given on the claim for service connection for an acquired psychiatric disability at that time and an appeal of this issue had not been perfected.  Also, while the record shows that the Veteran testified before a Decision Review Officer on his psychiatric claim, there is no indication that he sought to withdraw his Board hearing request.  Therefore, remand for scheduling of the requested hearing is necessary.

Lastly, the Board observes that, since the AOJ issued the most recent Supplemental SOC (SSOC) in this matter, the Veteran submitted additional pertinent evidence without a waiver of consideration by the AOJ in the first instance.  The AOJ should review this evidence.  Only if the benefit sought on appeal is not granted, then the AOJ should issue an SSOC to the Veteran (and his representative) and schedule the Veteran for a Board hearing in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The September 2013 VA medical opinion should be returned to the examiner for an addendum that addresses (a) whether either hip disability is as likely as not (50 percent or greater probability) aggravated by service-connected knee and/or ankle disabilities; and (b) whether low back disability is as likely as not aggravated by service-connected knee and/or ankle disabilities.  Pertinent evidence contained in the VMBS claims file should be made available to the examiner.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The Veteran should only be re-examined if deemed necessary by the examiner or if the examiner that prepared the September 2013 VA medical opinion is unavailable.

2.  The AOJ should undertake any other development it determines to be warranted.

3. Then, the AOJ should readjudicate the low back and bilateral hip claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

4.  In regards to the psychiatric claim, the AOJ should review the evidence submitted since the most recent SSOC (to include the favorable medical opinion dated in September 2014).  Only if the benefit sought on appeal is not granted, then the AOJ should issue an SSOC to the Veteran (and his representative) and schedule the Veteran for a Board hearing in this matter.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



